EXHIBIT 10.2
 
OXYGEN BIOTHERAPEUTICS, INC.
 


 
December [__], 2011
 
Oxygen Biotherapeutics, Inc.
ONE Copley Parkway, Suite 490
Morrisville, NC 27560
Telephone:  919-855-2100


 
Re:  Oxygen Biotherapeutics, Inc. - Lock-Up Agreement

 
Dear Sirs:
 
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of December
6, 2011 by and among Oxygen Biotherapeutics, Inc. (the "Company") and the
investors party thereto (the "Buyers"), with respect to the issuance of (i)
Series A Convertible Preferred Shares of the Company (the "Preferred Shares")
convertible or redeemable into shares of common stock, par value $0.0001 per
share, of the Company (the "Common Stock") and (ii) warrants which will be
exercisable to purchase shares of Common Stock.  Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings set forth in
the Purchase Agreement.
 
In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and until ninety (90)
days after the earlier of (i) the date that no Initial Preferred Shares are
outstanding and (ii) the Additional Closing Date (the "Lock-Up Period"), the
undersigned will not (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any shares
of Common Stock, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities and Exchange Act of 1934, as amended and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder with respect to
any shares of Common Stock owned directly by the undersigned (including holding
as a custodian) or with respect to which the undersigned has beneficial
ownership within the rules and regulations of the Securities and Exchange
Commission, or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any shares of Common Stock, owned directly by the undersigned (including holding
as a custodian) or with respect to which the undersigned has beneficial
ownership within the rules and regulations of the Securities and Exchange
Commission, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, (collectively, the "Undersigned’s Shares").
 
 
1

--------------------------------------------------------------------------------

 
 
The foregoing restriction is expressly agreed to preclude the undersigned or any
affiliate of the undersigned from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of the Undersigned’s Shares even if the Undersigned’s
Shares would be disposed of by someone other than the undersigned.  Such
prohibited hedging or other transactions would include, without limitation, any
short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.  For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first
cousin.  The undersigned now has, and, except as contemplated by clauses (i) or
(ii) above, for the duration of this Lock-Up Agreement will have, good and
marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever.  The undersigned also agrees and consents
to the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the Undersigned’s Shares except in compliance
with the foregoing restrictions.
 
The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.
 
This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.
 
This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  In furtherance of the foregoing, the internal laws
of the State of New York will control the interpretation and construction of
this Lock-Up Agreement, even if under such jurisdiction's choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.
 
 
2

--------------------------------------------------------------------------------

 
 
 
Very truly yours,

 
 
______________________________

 
Exact Name of Stockholder

 
 
______________________________

 
Authorized Signature

 
 
______________________________

 
Title



Agreed to and Acknowledged:
 

 

OXYGEN BIOTHERAPEUTICS, INC.        
By:
      Name:     Title:  

 
 
3